DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's cancellation of claims 1-4 has overcome the rejection of claims 1-4 as anticipated by Sumida; therefore, the Examiner has withdrawn the rejection. However, Applicant’s amendments to independent claims 5 and 7, the addition of new claims 8-10 and the arguments presented have failed to overcome the rejection of claims 5-7 presented in the previous Office Action. Therefore, the Examiner maintains the rejection below with modifications to address the amendments to claims 5 and 7 and the addition of new claims 8-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsudate et al. (US 2009/0015523 and “Matsudate” hereinafter) in view of Sumida et al. (US 2013/0038204 and “Sumida” hereinafter).
Regarding claim 5, Matsudate discloses an organic electroluminescence panel 4 comprising: a plurality of pixels including a red pixel, a green pixel and a blue pixel (B, G, R in Fig. 4), wherein each of the pixels has an organic electroluminescence element, the organic electroluminescence element includes an anode (one electrode), a light emitting layer (an organic electroluminescence layer) and a cathode (another electrode) in this order (see [0008] and Fig. 4). Matsudate does not disclose a low refractive index layer lower in refractive index than the light emitting layer at at least a position between the anode and the light emitting layer. Sumida discloses an organic electroluminescence (EL) element comprising: an anode (2, see [0071]), a light emitting layer 5 and a cathode (8, see [0071]) in this order (see Fig. 1); and a low refractive index layer (electron transport layer ETL 7) lower in refractive index than the light emitting layer at a position between the light emitting layer 5 and the cathode 8 (see [0030], [0074], [0077] and Fig. 6), which teaches and/or suggests the limitation of claim 8, and a low refractive index layer (hole transport layer HTL 3) at a position between the anode 2 and the light emitting layer 5 (see [0030], [0046], [0048], Table 6 and Fig. 2). Sumida also discloses the low refractive index layer at the position between the anode and the light emitting layer for the red pixel has a refractive index of not less than 0.75 and not more than 1.4, the low refractive index layer at the position between the anode and the light emitting layer for the green pixel has a refractive index of not less than 0.5 and not more than 1.7, and the low refractive index layer at the position between the anode and the light emitting layer for the blue pixel has a refractive index of not less than 0.5 and not more than 1.5, as the low refractive index layer may comprises an organic compound having a low refractive index by mixing a low-refractive index material with a general hole transport material by doping. (See, [0049]). Sumida discloses examples of low refractive index layers and their respective refractive indices in Table 1 and 2 
Regarding claim 6, Matsudate in view of Sumida discloses the organic electroluminescence panel according to claim 5, wherein the low refractive index layer is formed in each pixel. As a result, it is shared by the pixels.  
Regarding claim 7, Matsudate discloses an electronic apparatus comprising: an organic electroluminescence panel 4; and a driving circuit 6 that drives the organic electroluminescence panel, wherein the organic electroluminescence panel 4 includes a plurality of pixels including a red pixel, a green pixel and blue pixel (B, G, R), each of the pixels has an organic electroluminescence element, and the organic electroluminescence element includes an anode (one electrode), a light emitting layer (an organic electroluminescence layer) and a cathode (another electrode) in this order (see [0008] and Fig. 4).  Matsudate does not disclose a low refractive index layer lower in refractive index than the light emitting layer at at least a position between the anode and the light emitting layer. Sumida as discussed above discloses an organic electroluminescence (EL) element comprising: an anode (2, see [0071]), a light emitting layer 5 and a cathode (8, see [0071]) in this order (see Fig. 1); and a low refractive index layer (electron transport layer ETL 7) lower in refractive index than the light emitting layer at a 5 and the cathode 8, (see [0030], [0074], [0077] and Fig. 6) which teaches and/or suggests the limitation of claim 10, and a low refractive index layer (hole transport layer HTL 3) at a position between the anode 2 and the light emitting layer 5
Regarding claim 9, Matsudate in view of Sumida discloses the organic electroluminescence panel according to claim 7, wherein the low refractive index layer is formed in each pixel. As a result, it is shared by the pixels.
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. Applicant argues the combined disclosures of Matsuda in view of Sumida fail to teach and/or suggest the limitations amended into claims 5 and 7, in particular the limitations amended into claims 5 and 7 where,”…the low refractive index layer at the position between the anode and the light emitting layer for the red pixel has a refractive index of not less than 0.75 and not more than 1.4, the low refractive index layer at the position between the anode and the light emitting layer for the green pixel has a refractive index of not less than 0.5 and not more than 1.7, and the low refractive index layer at the position between the anode and the light emitting layer for the blue pixel has a refractive index of not less than 0.5 and not more than 1.5.” However, the Examiner is not persuaded these amendments have distinguished claims 5 and 7 from the disclosures of Matsuda in view of Sumida. 
The claims as written recite “…a low refractive index layer…’ The Examiner has interpreted from this recitation that each of the red, green and blue pixels of the device share this low refractive index layer. This is further confirmed by the recitations of dependent claims 6 and 9. Sumida discloses a low refractive index layer positioned between the light emitting layer and the anode (HTL3) as well between the light emitting layer and the cathode (ELT7). Sumida also discloses exemplary compositions for low refractive index layers and the resulting refractive indices in Table 1 and 2, which includes a layer comprising an exemplary fluorine-based polymer that enables a low refractive index organic film having a refractive index of about 1.30 to be obtained by a coating method. (Sumida, [0049-0050]). This refractive index, as well as other listed in Tables 1 and 2, fall within the ranges recited for the low refractive index layer so that at a position between the anode and the light emitting layer for each of the red, the green and the blue pixel the low refractive index layer has the desired . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899